DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/23/2022 has been entered.  Claim(s) 1-21 remain pending in the application.  Applicant’s amendments to the specification have overcome the each and every objection to the specification previously set forth in the Non-Final Office Action mailed 02/22/2022.  Applicant’s amendments to the claims have overcome the each and every 112b rejection previously set forth in the Non-Final Office Action mailed 02/22/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “gray dotted lines” as described in the specification in paragraph [0049].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation “a step of fixing each of the ends” should be changed to “a step of fixing each of ends”, the recitation “wherein the ends of a polycrystalline metal foil are opposite two edges of the metal foil” should be changed to “wherein the ends of the polycrystalline metal foil are opposite two edges of the polycrystalline metal foil”, the recitation “and a non-fixed portion which is a region of the metal foil except for regions fixed by the electrodes is opened state” should be changed to “and a non-fixed portion, which is a region of the polycrystalline metal foil except for regions fixed by the electrodes, is in an opened state”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the recitation “the metal foil” should be changed to “the polycrystalline metal foil”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically claim 1 includes the recitation “is opened state in which it does not come in contact with other materials” which is indefinite because it is unclear to the examiner if the term “opened state” is meant to limit the current flowing through the foil to be low enough that it is considered an “open circuit”, if it is meant to mean that the current flowing through the metal foil only enters/exits through the electrodes, or something else.  It is further unclear if “materials” means any type of material and thus the heat treatment method should be performed under vacuum, if it refers to any solid material, if it refers to an material that would be considered to be conductive enough to cause a short circuit if in contact with the metal foil, or something else.  The examiner interprets the term “opened state” to mean that all current flowing through the metal foil only enters/exits through the electrodes absent specific indication to the contrary because high current will need to flow through the entire metal foil to provide enough heat to monocrystallize the metal.  The examiner interprets the term “material” to refer to any material that could cause a short absent a specific indication to the contrary because this would remove the non-fixed metal foil from its opened state and because the dependent claim 14 details that the heat treatment is performed under a gas atmosphere and so “material” shouldn’t refer to any and all materials otherwise it conflicts with claim 14.  Claims 2-14 further rejected as being dependent upon the indefinite claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciulik et al. (US 20090120351 A1) herein Ciulik, in view of Zheng et al. (Tensile Properties and Constitutive Model of Ultrathin Pure Titanium Foils at Elevated Temperatures in Microforming Assisted by Resistance Heating Method) herein Zheng.
Regarding claim 1, Ciulik teaches:
Manufacturing a single crystal metal specimen from a polycrystalline form by heating [0012, Ciulik] which can be in a variety of forms including [0019, Ciulik] the examiner submits that one of ordinary skill in the art would recognize that this includes metal foils as metal foils are metal forms that are well-known in the art for a variety of applications.  For example, Zheng teaches titanium foils are known to be used in microparts in biomedical devices and implants [page 389, introduction, Zheng].
Heat treating can be done by direct resistance heating [0020, Ciulik] and fixing each distal end of the metal specimen using a mechanical device [0011, Ciulik].
Ciulik does not specifically teach that the electrodes used for direct resistance heating are fixed at the ends of the metal sheet, however the examiner notes that the metal specimen is located between two heat sources [0019, Ciulik] and that direct resistance heating naturally requires the attachment of electrodes which could then be considered as the two heat sources, and so the metal specimen would have electrodes fixed at opposite ends as would have been recognized by one of ordinary skill.  See MPEP 2145(II).  Alternatively the examiner submits that it would be obvious to incorporate the electrodes into the mechanical device holding the specimen in view of Zheng.  Zheng teaches the use of a system that applies tension while performing resistance heating, wherein the electrode is embedded in the tensile fixture so that the current can flow directly from the power supply to the specimen while insulating plates protect the tensile machine from the electricity and heat [page 390, 2.2, Zheng], wherein the fixtures are at opposite ends of the foil [Figure 3, Zheng].  The examiner notes that the mechanical device of Ciulik is used to apply stress and strain and so can be viewed as equivalent to a tensile machine [0023, Ciulik].  The examiner submits it would be obvious to one of ordinary skill in the art to incorporate the electrodes into the tensile fixtures of the mechanical device of Ciulik to allow for current to flow directly from the power supply while protecting the mechanical device from electricity and heat.  
The resistance heating process of Zheng does not disclose contacting the metal outside of the fixtures and further in Figure 3 of Zheng there is no material shown contacting the middle portion of the metal [page 390, 2.2, Zheng] [Figure 3, Zheng] and so absent a specific indication to the contrary the resistance heating of Ciulik modified by Zheng would not involve contacting a non-fixed portion of the metal foil with other materials.
Regarding claim 2, as discussed above Ciulik modified by Zheng teaches direct resistance heating [0020, Ciulik] which the examiner submits is equivalent to resistive heating.
Regarding claim 3, Ciulik modified by Zheng teaches applying strain at distal ends of the sheet and keeping the foil under strain [0019, 0021-0022, Ciulik].  The examiner notes that this application of strain naturally requires one or more of the electrodes to be moved and that because this strain requires applied stress [0023, Ciulik] the metal specimen is being strained more than the material is thermally expanding and thus would be kept straight.
Regarding claim 4, Ciulik modified by Zheng teaches:
A primary heating where the sample is heated up through resistive heating as an option to approximately 60% of the melting temperature of the metal [0020, Ciulik], during the heating process the metal is also strained [0021], heating up to this processing temperature can be seen as the primary heating process.
The metal is then held at elevated temperatures while being strained, for example 1400-1800°C in the case of molybdenum [0028, Ciulik], the metal is then heat treated until the desired length of the crystal is monocrystalline and defects are eliminated [0027, Ciulik] this processing time after reaching the desired heating temperature can be viewed as the secondary heat treatment.  Ciulik does not specify holding the temperature at a predetermined time, however the examiner submits that a predetermined time would need to be used based on the desired length to be made monocrystalline, the size of the specimen, the heating temperature, and the composition of the specimen.
Regarding claims 5-6, as discussed above Ciulik modified by Zheng teaches keeping the foil under strain [0021-0022, Ciulik], the examiner notes that to apply strain requires one or more of the electrodes to be moved and that because this strain requires applied stress [0023, Ciulik] the metal specimen is being strained more than the material is thermally expanding and thus would be kept straight.
Regarding claim 7, the examiner notes that ME1o represents a displacement increased by moving one or more electrodes and that this displacement is equivalent to the change in length of the metal and so (L1-L0)=ME1o meaning expression 1 is always met so long as the material is stretched without breaking, since Ciulik does not teach breaking, a person of ordinary skill in the art would understand that the metal doesn’t break and thus must naturally satisfy the requirement that (L1-L0)=ME1o.
Regarding claim 8, as discussed above Ciulik modified by Zheng teaches heating up to a fraction of the metal’s melting temperature and strained, which is equivalent to the primary heating process, the polycrystalline metal is then held at this temperature and strained until the metal is converted to a single crystal.
Regarding claim 9, Ciulik modified by Zheng teaches heating up to 0.6Tm [0020, Ciulik] or 0.55Tm-0.8Tm [claims 7 and 18, Ciulik] wherein Tm is the melting temperature of the metal.  The examiner notes that the overlap of the heating temperatures of Ciulik modified by Zheng and those of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 10, Ciulik modified by Zheng does not teach a specific thickness for the metal foil however the examiner notes the thickness of the foil is simply a change in size/shape and that changes in size or shape are not sufficient to patentably distinguish over the prior art.  See MPEP 2144.04(IV)(A) and 2144.04(IV)(B).
Regarding claim 11, the examiner notes that the instant claim includes most metals and thus it would be obvious to one of ordinary skill in the art to choose one of the metals from the list in the instant claim to use with Ciulik modified by Zheng which teaches a metal material.  Alternatively, Ciulik modified by Zheng teaches turning polycrystalline molybdenum into a single crystal [0028, Ciulik].
Regarding claim 12, the examiner notes that as a single crystal the same crystal planes will be repeating in a direction, so as a flat product the metallic foil of Ciulik modified by Zheng will have the same crystal planes on opposite surfaces.
Regarding claim 13, the examiner notes that the instant application expressly discloses that in the case of a transition metal foil that because the crystal planes (111) and (0001) have the lowest surface energies for FCC and HCP crystal structures respectively, when thermal treatment is performed near a melting point of a metal, the (111) and (0001) planes will form spontaneously [0069, instant specification].  The examiner submits that 0.55Tm-0.8Tm includes temperatures that are near the melting point and notes that molybdenum is a transition metal and thus changing polycrystalline molybdenum to a single crystal at the treatment temperatures taught by Ciulik modified by Zheng would be expected to spontaneously result in either the (111) or (0001) planes on the surface of the metal as explained above.  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciulik et al. (US 20090120351 A1) herein Ciulik, in view of Zheng et al. (Tensile Properties and Constitutive Model of Ultrathin Pure Titanium Foils at Elevated Temperatures in Microforming Assisted by Resistance Heating Method) herein Zheng, in further view of Ruoff et al. (Furnace Atmospheres for Heat Treating) herein Ruoff.
Regarding claim 14, Ciulik modified by Zheng teaches performing the heating of metal specimens under a non-oxidizing environment such as an inert atmosphere to prevent oxidation [0020, Ciulik] but does not specifically teach the use of argon or hydrogen.  However, the examiner notes that argon is well-known in the art as an inert gas for shielding during heat treatment as would have reasonably been recognized by one of ordinary skill [page 126, Ruoff].  Alternatively, Ruoff further teaches that hydrogen is a good atmosphere as a deoxidizer [page 127, Ruoff] which would be desired by Ciulik modified by Zheng as Ciulik teaches a non-oxidizing environment.  It would be obvious to one of ordinary skill in the art to use argon for the inert atmosphere of Ciulik modified by Zheng because argon is well known as a shielding inert gas, or to use hydrogen for the atmosphere because it is well known to help prevent oxidation.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciulik et al. (US 20090120351 A1) herein Ciulik, in view of Zheng et al. (Tensile Properties and Constitutive Model of Ultrathin Pure Titanium Foils at Elevated Temperatures in Microforming Assisted by Resistance Heating Method) herein Zheng, in further view of Chen et al. (CN 104425795 A, machine translation referred to herein as English translation) herein Chen.
As discussed above the Ciulik does not specifically disclose a thickness for the polycrystalline metal foil to be 5-200µm however the examiner submits that this thickness would be obvious in view of Chen.  Chen teaches the use of copper or aluminum foils with a thickness of 30-200µm for use in batteries and that the lower limit is because resistances become too great [page 2, Chen].  It would be obvious to transform this foil into a single crystal through the process of Ciulik modified by Zheng as it is known in the art that reducing grain boundaries will increase the conductivity of a metal.  The examiner notes that the overlap of the foil thickness of Chen and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-6, 8-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-10 of U.S. Patent No. 11,078,594 B2 in view of in view of Ciulik et al. (US 20090120351 A1) herein Ciulik, in view of Zheng et al. (Tensile Properties and Constitutive Model of Ultrathin Pure Titanium Foils at Elevated Temperatures in Microforming Assisted by Resistance Heating Method) herein Zheng.  The reference application claims thermally treating a poly-crystalline metal foil with a thickness of 5-200µm to form a monocrystalline material wherein the foil is suspended via a fixation part wherein the metal is chosen from the same list as given in instant claim 11.  The reference application further teaches a that the foil has two surfaces with the same crystal plane with the crystal planes being chosen from (111), (001), (112), (123), or (0001) and the foil is treated at the same temperature range given in instant claim 9 under an atmosphere of hydrogen gas, argon gas, or a hydrogen-argon mixture while keeping the foil straight during thermal treating.  The reference application does not teach the use of electrodes for keeping the foil straight or applying the heating however the examiner submits that this would be obvious in view of Ciulik in further view of Zhang, as discussed above Ciulik teaches resistive heating for converting polycrystalline foils into monocrystalline foils and Zhang teaches that the fixation parts can incorporate electrodes for resistive heating.  Ciulik further teaches applying strain in the forming of the single crystal which would be a form of keeping the metal straight as claimed by the reference application, and the tensile apparatus of Zheng shows keeping the metal foil in contact only with fixtures at opposite ends of the sheet.  The reference application further differs from the instant application in that the reference application further claims that the heat treatment is performed in a chamber, the metal is suspended, the inert gas is injected at a specific rate range, the heat treatment is performed for a specific time range under a specific pressure range, however all of these simply further limit what is claimed in the instant application rather than excluding anything taught by the instant application.
Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive.
Applicant argues that Ciulik teaches inducing monocrystallization through application of plastic strain while the instant application causes monocrystallization through the use of surface energy and grain boundary energy minimization as a growth driving force during heat treatment and so the technologies of Ciulik and the instant application are fundamentally different.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using surface energy and grain boundary energy minimization) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As discussed above, Ciulik in view of Zheng, Ruoff, and Chen meet every instant claim limitation and so meets the structure of the instantly claimed heat treatment method.
Applicant argues that the present application suppresses “pinning” during grain growth while neither Ciulik nor Zheng teach nor suggest technical awareness to suppress pinning and fail to teach or suggest the feature of “the configuration of non-fixed portion being opened”.  The examiner cannot concur.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., suppression of pinning) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, the examiner notes that as discussed above, the resistance heating process of Zheng does not disclose contacting the metal outside of the fixtures [page 390, 2.2, Zheng] [Figure 3, Zheng] and so absent a specific indication to the contrary the resistance heating of Ciulik modified by Zheng would not involve contacting a non-fixed portion of the metal foil with other materials.
Applicant argues that a specific crystal plane should be grown by strain energy during plastic strain induced monocrystallization and since it is in competition with a thermodynamically stable plane, strict and particular control of strain energy should be made, and strain energy applications should be newly established when kind of samples to be treated, sample dimensions, sample shapes, and the like are changed thus making plastic strain induced monocrystallization technology a highly complicated skill.  In response, it is not entirely clear to the examiner as to what point application is trying to make.  If applicant is of the position that the specific crystal plane grown by strain energy is different from and in competition with a thermodynamically stable plane and thus plastic strain induced monocrystallization will result in a different product than just the process of the instant application, the examiner cannot concur. It is noted that arguments of the counsel cannot take the place of evidence in the record. See MPEP 2145(I).  Although the applicant argues that a specific crystal plane should be grown by strain energy during plastic strain induced monocrystallization and it is in competition with a thermodynamically stable plane, the examiner cannot concur absent concrete evidence supporting said allegation.
In response to applicant’s request that the double patenting rejection is held in abeyance the examiner notes that double patenting rejections are not held in abeyance and are maintained.  See MPEP 804(B)(1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        

/NICHOLAS A WANG/Primary Examiner, Art Unit 1734